 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    OSCAR PEREZ-MARQUEZ,                           Case No. 2:17-cv-01501-RFB-BNW
12                      Petitioner,                  ORDER
13           v.
14    JO GENTRY, et al.,
15                      Respondents.
16

17          Petitioner having filed a motion for enlargement (third request) (ECF No. 66) and good

18   cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's motion for enlargement (third request)

20   (ECF No. 66) is GRANTED. Petition will have up to and including November 4, 2019 to file a

21   second amended petition.

22          DATED: September 6, 2019.
23                                                             ______________________________
                                                               RICHARD F. BOULWARE, II
24                                                             United States District Judge
25

26

27

28
                                                     1
